DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 13th, 2021, has been entered. 
Upon entrance of the Amendment, claim 1 was amended and claims 4-5 were added. Claims 1-5 are currently pending. 
Claim 1 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/680,625. The Applicant has filed a Terminal Disclaimer. The rejection has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on April 13th, 2021, have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on April 13th, 2021. In particular, the prior art fails to anticipate or render obvious the limitations including “a cut groove forming step of positioning a cutting blade from a side of the glass substrate constituting the laminate and cutting a region of the glass substrate corresponding to each of the division lines, thereby forming a cut groove in each of the 
Claims 2-5 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/VU A VU/Primary Examiner, Art Unit 2828